J-S39027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    SPENCER A. JEFFERSON

                             Appellant                No. 2893 EDA 2018


        Appeal from the Judgment of Sentence Entered August 28, 2018
                In the Court of Common Pleas of Lehigh County
               Criminal Division at No: CP-39-CR-0005046-2017


BEFORE: GANTMAN, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                         FILED OCTOBER 10, 2019

        Appellant, Spencer A. Jefferson, appeals from the August 28, 2018

judgment of sentence imposing 20 to 40 years of incarceration for attempted

murder. Counsel has filed a brief and petition to withdraw pursuant to Anders

v. California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). We affirm the judgment of sentence and grant counsel’s

petition to withdraw.

        The record reveals that the victim, who had been Appellant’s girlfriend

for several years and with whom Appellant had a child, obtained a Protection

From Abuse (“PFA”) order against him on January 3, 2017. N.T. Guilty Plea,

3/27/18, at 7. In the early hours of September 29, 2017, after a contentious


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S39027-19


child custody exchange the evening before, Appellant entered the victim’s

apartment and stabbed her repeatedly with a butcher knife. Id. at 8-9. The

victim’s new boyfriend, who was outside smoking when Appellant entered,

heard the victim screaming. Id. He reentered the apartment and subdued

Appellant until police arrived. Id. The victim had been stabbed 33 times and

suffered two collapsed lungs, acute respiratory failure, acute kidney failure,

gastric perforation, and shock due to massive blood loss. Id. at 9. Appellant’s

two-year-old son, who was in a bed next to the victim, was covered in blood.

Id.   The victim was hospitalized for three weeks and continues to suffer

significant complications from her injuries. Id. at 9-10.

      On March 27, 2018, Appellant entered a negotiated guilty plea to

attempted homicide and burglary stemming from the September 29, 2017

attack on his former girlfriend. The parties agreed that the sentences should

run concurrently, but the plea was open as to the length of the sentence. At

the conclusion of the August 28, 2018 sentencing hearing, the trial court

imposed concurrent sentences of 20 to 40 years of incarceration for attempted

homicide and 10 to 20 years of incarceration for burglary. Appellant filed a

timely post-sentence motion on September 5, 2018. The trial court denied

that motion on September 13, 2018. On October 5, 2018, Appellant filed this

timely appeal.

      Counsel has filed brief and petition to withdraw in accordance with

Anders and Santiago. Pursuant to Santiago, the brief must:


                                     -2-
J-S39027-19


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014) (quoting

Santiago, 978 A.2d at 361). Counsel must also provide the Anders brief to

the client and attach a letter advising the client of the right to retain new

counsel, proceed pro se, or raise points of law in addition to those addressed

in the Anders Brief. Id.

      Our review of counsel’s filings indicates that he has complied with the

foregoing. The brief meets the four Santiago requirements, and Counsel’s

letter to Appellant advised him of his available courses of action. Appellant

has taken no action. The Anders Brief addresses the trial court’s sentencing

discretion, an issue Appellant preserved in his timely post-sentence motion.

As noted, Appellant preserved this issue in a timely post-sentence motion and

he has filed a timely notice of appeal. The Anders Brief contains a statement

pursuant to Pa.R.A.P. 2119(f) stating that Appellant believes the 40-year

maximum term of his sentence is manifestly excessive, disproportionate to

the offense he committed, and not in accord with Appellant’s need for

rehabilitation. Anders Brief at 11.


                                      -3-
J-S39027-19


      We must consider whether this presents a substantial question.       “A

substantial question exists ‘only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental     norms     which    underlie    the    sentencing    process.’”

Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012) (quoting

Commonwealth v. Phillips, 946 A.2d 103, 112 (Pa. Super. 2008)), appeal

denied, 63 A.3d 774 (Pa. 2013). In Commonwealth v. Yeomans, 24 A.3d

1044 (Pa. Super. 2011), the defendant received a sentence of 23 months to

15 years of incarceration, and he argued the 15 year maximum was excessive

because it would affect the timing of his release on parole. Id. at 1049. In

rejecting his argument, this Court noted that the sentencing guidelines apply

to the minimum, not maximum term. Id. Thus, “when the sentence is within

the range prescribed by statute, a challenge to the maximum sentence

imposed does not set forth a substantial question as to the appropriateness of

the sentence under the guidelines.” Id. at 1049-50.

      Instantly, Appellant’s 20-year minimum (which also happens to be the

statutory maximum) was the top of the guideline range.        In accord with

Yeomans, Appellant’s proposed challenge to the 40-year maximum term

does not present a substantial question that his sentence was inappropriate

under the guidelines. We agree with counsel’s conclusion that this issue is

frivolous.


                                    -4-
J-S39027-19


      Next, we conduct an independent review of the record. Santiago, 978

a.2d at 355 n.5. Having rejected Appellant’s challenge to the maximum term,

we discern no other arguable basis upon which Appellant could challenge the

trial court’s sentencing discretion. As noted, Appellant pled guilty and was

sentenced in accord with his plea. “[U]pon entry of a guilty plea, a defendant

waives all claims and defenses other than those sounding in the jurisdiction of

the court, the validity of the plea, and what has been termed the ‘legality’ of

the sentence imposed. Commonwealth v. Eisenberg, 98 A.3d 1268, 1275

(Pa. 2014). In any event, Appellant’s sentence fell within the guidelines, the

trial court had the benefit of a pre-sentence investigation, and the court

explained its rationale for the sentence on the record at sentencing.     N.T.

Sentencing, 8/28/18, at 4, 43-49. The guilty plea transcript reveals that the

trial court conducted a detailed, on-the-record colloquy, in accord with

Pa.R.Crim.P. 590(A) and its accompanying official comment. N.T. Guilty Plea,

3/27/18, at 2-12.

      It appears from our independent review of the record that any issue

Appellant attempted to raise in this direct appeal would have been frivolous.

We therefore affirm the judgment of sentence and grant counsel’s petition to

withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                     -5-
J-S39027-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/19




                          -6-